UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6915



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES LLOYD LAMBERT, II,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-91-21, CA-94-924-R)


Submitted:   September 23, 1997            Decided:   October 9, 1997


Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Lloyd Lambert, II, Appellant Pro Se. Ray B. Fitzgerald,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his Fed.

R. Civ. P. 60(b) motion seeking relief from the court's judgment

denying his motion filed under 28 U.S.C. § 2255 (1994) (current

version at 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997)). We have

reviewed the record and the district court's opinion and find no
abuse of discretion. Accordingly, we affirm on the reasoning of the

district court. United States v. Lambert, Nos. CR-91-21; CA-94-924-
R (W.D. Va. June 11, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2